Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Cotier et al. (US 20160123745 A1) discloses a method performed by a mobile computing system (system 102; the user 104 may interact with the system 102 via a user computing device 106 of any type and a headset 108, or just the headset 108 alone. The user device 106 may correspond to any type of portable computing device having any form factor, para. 0067.), the method comprising: determining a computing experience for a user of the mobile computing system (a user may use the system 102 as a way of enriching the user's experience as the user moves through any type of space, familiar or unfamiliar. In one scenario, for instance, the user may use the system 102 as a guide in conducting a planned journey from a source location to a target location, subject to a desired timetable, para. 0075);
establishing a wireless connection between the mobile computing system and each of a 
plurality of wireless devices (system 102 may use any combination of communication
conduits 114 to couple the above-described components together. For example, the user device 106 may interact with the headset 108 via any wireless communication mechanism (e.g., using BLUETOOTH communication), and or any hardwired communication mechanism (e.g., via a USB connection, etc.). The user device 106 and the headset 108 may communicate with remote components of the system 102 via a cellular connection, a Wi-Fi connection, para. 0072), wherein each respective wireless device is in proximity to a travel route of the mobile computing system (system 102 uses a different technique to determine the user's current location at each time, para. 0337); receiving, over each respective wireless connection between the mobile computing system and a respective wireless device, location-based information that is associated with a location of the respective wireless device in proximity to the travel route (the beacon-based guidance module 422 can leverage the services of the path guidance module 420 to direct the user in the desired direction using a three-dimensional sound and/or based on other guidance information (such as a non-three-dimensional sound, displayed instructions, etc.). For example, assume that the user's user device 106 detects that it is in the range of beacon b.sub.4. The path guidance module 420 will determine, based on the predetermined journey information, that the next waypoint along the user's journey corresponds to the beacon b.sub.5. The path guidance module 420 can then generate a three-dimensional sound which the user will perceive as originating from the right side of the user, which serves to direct the user towards the next waypoint (e.g., beacon b.sub.5). The user will interpret this cue as an instruction that he or she should turn to the right. The user will continue in this direction until he or she encounters another beacon (e.g., beacon b.sub.5), at which time the direction of the user may be updated, para. 0339); and presenting, through a display (display output mechanism(s) 318 may correspond, for instance, to a LCD type, para. 0133; system 102 can display descriptive tags in positional proximity to associated objects and events within the field of vision of the user. In another case, the system 102 can display directional prompts which assist the user in moving ina recommended direction, and so on. Moreover, the system 102 can modify the type of information that is displayed to accommodate any visual impairments that may affect a particular user, e.g., by displaying simplified and enlarged information for users with impairments in sight, para. 0165) of the mobile computing system, the location-based information received from each of the plurality of wireless devices, wherein the location- based information is presented according to the determined computing experience (ability of the system 102 to automatically deliver information to the user at appropriate junctures along the user's path. In this mode of operation, the user's encounter with the environment may constitute the events which trigger the delivery of information, e.g., in the form of the above- described different types of IOls. In addition, at any time, the user may manually interact with either the smartphone or the headset 108 to manually explore his environment and to obtain information regarding any of the lOls described above. For example, in a first manner of interaction, the user may tap on a touch-sensitive surface of the smartphone at any given time along the journey. In response to a single tap, the system 102 will announce top-level information regarding the user's present context. For example, at time t.sub.1, the system may respond to a single tap by announcing that the user is headed to waypoint w.sub.2, which may be considered a journey IOI. In response to a double tap, the system 102 will provide more detailed information regarding the present context. In response to a triple tap, the system 102 will provide instructions which allow the user to interact with the smartphone, e.g., for the purpose of obtaining additional information regarding the context, and to invoke various functions pertaining to the current context, para. 0106).
However, the closest prior art of record, namely, Cotier et al. does not disclose “receiving, over each respective wireless connection between the mobile computing system and a respective wireless device, location-based information that is associated with a respective location of the respective wireless device in proximity to the travel route, wherein at least a portion of the location-based information that is associated with the respective location of the respective wireless device is stored locally on the respective wireless device before establishing the wireless connection." (in combination with the other claimed limitations and/or features), as claimed in independent claim 1. 
Dependent claims 2-10 are allowable as they depend from an allowable base independent claim 1.
Independent claim 11 is citing the same or similar subject matter and is also allowed.
Dependent claims 12-20 are allowable as they depend from an allowable base independent claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/THOMAS J LETT/            Primary Examiner, Art Unit 2677